Order entered December 8, 2014




                                          In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                    No. 05-14-01112-CR

                           CURTIS DORELLE WEEMS, Appellant

                                            V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the County Court at Law No. 4
                                    Collin County, Texas
                            Trial Court Cause No. 004-85972-2013

                                         ORDER
       We GRANT Official Court Reporter Claudia Webb’s December 4, 2014 request for an

extension of time to file the reporter’s record. The reporter’s record shall be due TEN DAYS

from the date of this order.


                                                   /s/   LANA MYERS
                                                         JUSTICE